DETAILED ACTION
Response to Amendment
	The Amendment filed September 7, 2021 has been entered. Claims 1-3, 5-9, 11-15, 17-19, and 21-24 remain pending in the application. Claims 4, 10, 16, and 20 have been cancelled. Applicant's amendments to the claims have overcome the rejections previously set forth in the Final Office Action mailed June 7, 2021. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-9, 11-15, 17-19, and 21-24 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at FIG. 2 and paragraphs [0028]-[0030]. 
The examiner agrees with the statements made on pages 11-12 of the Remarks, filed September 7, 2021, and adopts this reasoning. The prior art of Trika et al. (US 2005/0278486) and Mudumbai et al. (US 2019/0179755), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Trika et al. disclose a method for writing data to storage if inserting the data into a cache would cause a threshold of dirty data (i.e. a page usage rate) in the cache to be or exceeded. Mudumbai et al. disclose suspending write requests as part of a method 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed September 7, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137